141 Ga. App. 207 (1977)
233 S.E.2d 53
WOFFORD
v.
THE STATE.
53293.
Court of Appeals of Georgia.
Submitted January 19, 1977.
Decided February 7, 1977.
William Davis Harris, for appellant.
C. B. Holcomb, District Attorney, Frank C. Mills, III, *208 Assistant District Attorney, for appellee.
McMURRAY, Judge.
A plea of guilty was entered by defendant to the offense of burglary and to two misdemeanor charges. Defendant filed a motion for new trial on the burglary indictment, predicated on the three general grounds. This appeal is from the denial of that motion. Held:
"In Bearden v. State, 13 Ga. App. 264 (1) (79 SE 79), this court held: `One who has filed a plea of guilty in a criminal case can not move for a new trial. Where one accused of crime voluntarily pleads guilty to the charge, a new trial can not be granted, for there was no verdict. A plea of guilty may, as a matter of right, be withdrawn before sentence; and after sentence the judge may permit it to be withdrawn upon meritorious grounds, addressed to his discretion; but neither before nor after sentence can a motion for a new trial be employed as a means of withdrawing a plea of guilty.' See also Welch v. State, 63 Ga. App. 277 (11 SE2d 42); Alligood v. State, 108 Ga. App. 453 (133 SE2d 431)." Galbreath v. State, 130 Ga. App. 179 (202 SE2d 562).
Judgment affirmed. Bell, C. J., and Smith, J., concur.